                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                    Case No. 16 CR 570
             v.
                                                 Judge Harry D. Leinenweber
KEITH DAVIS,

                      Defendant.



                      MEMORANDUM OPINION AND ORDER

       Defendant Keith DeWitt Davis (“Davis”) moves to dismiss the

indictment brought against him. For the reasons stated herein,

Davis’s Motion (Dkt. No. 62) is denied.

                                  I.   BACKGROUND

       On September 9, 2016, Defendant Keith DeWitt Davis was charged

with   one   count   of    kidnapping,     in     violation    of   the   Federal

Kidnapping Act, 18 U.S.C. § 1201(a)(1). On October 4, 2016, a

federal grand jury returned an indictment charging Davis with three

counts of kidnapping in violation of 18 U.S.C. § 1201(a)(1).

(Indictment, Dkt. No. 15.) The affidavit accompanying the criminal

complaint lays out many of the specific facts underlying the three

alleged   offenses,       which    the   Court    need   not   reiterate.    (See

generally Crim. Compl., Dkt. No. 1.) But to provide a succinct

summary, on at least three separate occasions, Davis used the
internet and telephone to meet with separate women for some sort

of sexual arrangement in Illinois. (Id.) Davis used internet

services such as backpage.com and craigslist.com to find and

respond to ads for those arrangements. (Id.) He then relied on a

telephone to communicate with the women about the details of when

and where they were to meet. (Id.) When that time finally had come,

each of these women experienced a horrific encounter, far worse

than what they could have possibly imagined.

     Davis led each woman to a vacant house. The first woman, K.B.,

requested payment up front for her services. (Crim. Compl. ¶ 9.)

Davis refused, and when K.B. attempted to leave, Davis punched her

and took away her keys and telephone. (Id.) Davis threatened K.B.

with a gun and then sexually assaulted her. (Id.) K.B. later ran

into a bathroom. (Id.) Davis ordered that she stay there for about

five minutes or he would shoot. (Id.) Davis then left the property.

(Id.)

     The second woman, N.A., drove up to the vacant house where

Davis met her. (Crim. Compl. ¶ 19.) Davis approached the car,

punched N.A. and then dragged her into a vacant house by gunpoint.

(Id.) Davis took her into the basement and demanded that she

perform oral sex on him. (Crim. Compl. ¶ 20.) N.A. did so, but

repeatedly stated she did not want to and attempted to escape.



                              - 2 -
(Id.) In response, Davis threatened to kill her, punched her in

the face, and sexually assaulted her again. (Id.) He then took her

clothes and purse and ran from the residence. (Id.)

      The third woman, J.C., met with Davis in the garage of a

vacant house. (Crim. Compl. ¶ 27.) In the garage, Davis proceeded

to grab J.C., remove her clothing, turn her around, and place a

metal object to her head, which J.C. initially believed to be a

gun. (Id.) He then hit J.C. multiple times in the head and chest

area. (Id.) J.C. fought back. (Id.) As they struggled over the

metal object, Davis proceeded to punch, kick, bite, and scratch

J.C. (Id.) She eventually gained hold of the metal object and

escaped. (Id.)

      These three encounters led to the current criminal charge and

indictment against Davis for kidnapping. The Federal Kidnapping

Act provides that a person is guilty when he “unlawfully seizes,

confines, inveigles, decoys, kidnaps, abducts, or carries away and

holds for ransom or reward or otherwise any person . . . when . . .

the offender . . . uses the mail or any means, facility, or

instrumentality of interstate or foreign commerce in committing or

in   furtherance   of   the   commission   of   the   offense.”   18   U.S.C.

§ 1201(a)(1). Davis now brings a motion to dismiss the indictment,

arguing that: (1) the 2006 amendment to 18 U.S.C. § 1201(a)(1),



                                   - 3 -
which allows federal jurisdiction based on the use of a telephone

or internet is a violation of the U.S. Constitution’s Commerce

Clause; (2) that same amendment is a violation of the Commerce

Clause as applied to the facts of this case; and (3) the 18 U.S.C.

§ 1201(a)(1)   is   inapplicable    because   the   crimes   alleged   are

completely distinct from the legal meaning of kidnapping. Each

argument will be discussed in turn.

                             II.   ANALYSIS

     To survive a motion to dismiss, “an indictment must state

each element of the crimes charged, provide the defendant with

adequate notice of the nature of the charges so that the accused

may prepare a defense, and allow the defendant to raise the

judgment as a bar to future prosecutions for the same offense.”

United States v. Nayak, 769 F.3d 978, 979-80 (7th Cir. 2014); see

also United States v. Fassnacht, 332 F.3d 440, 446 (7th Cir. 2003)

(“The defendant’s constitutional right is to know the offense with

which he is charged, not to know the details of how it will be

proved.” (citation omitted)).

                        A.   Facial Challenge

     The Court turns first to Davis’s facial challenge. Davis

argues that Congress overstepped its powers under the Commerce

Clause when it amended § 1201 to reach intrastate kidnapping using


                                   - 4 -
the “mails or any means, facility, or instrumentality of interstate

or   foreign    commerce        in   committing      or    in    furtherance    of     the

commission     of   the    offense.”     18     U.S.C.     § 1201(a)(1).            Facial

challenges to legislative enactments are “the most difficult . . .

to mount successfully” because the challenger “must establish that

no set of circumstances exists under which the Act would be valid.”

United States v. Salerno, 481 U.S. 739, 745 (1987). That is not

this case.

      Under the Commerce Clause of the U.S. Constitution, Congress

may regulate three broad categories of activity: (1) the use of

the channels of interstate commerce; (2) the instrumentalities of

interstate commerce, or persons or things in interstate commerce,

even though the threat may come only from intrastate activities;

and (3) those activities which substantially affect interstate

commerce. United States v. Lopez, 514 U.S. 549, 558-59 (1995).

Congress’s     authority        is   plenary    to    regulate        the   channels    of

instrumentalities         of    interstate     commerce         under   the   first    two

categories. See United States v. Al-Zubaidy, 283 F.3d 804, 811

(6th Cir. 2002).

      The      Seventh         Circuit    has        not        yet     addressed      the

constitutionality of the Federal Kidnapping Act. The Second and

Tenth Circuit, however, have. See United States v. Chambers, 681



                                         - 5 -
F. App’x 72, 80 (2d. Cir. 2017) (rejecting facial challenge and

finding “Congress’s enactment of the statute did not exceed its

Commerce Clause authority”), cert. granted, judgment vacated and

remanded on other grounds, 138 S. Ct. 2705 (2018); United States

v. Morgan, 748 F.3d 1024, 1031-32 (10th Cir. 2014) (rejecting as

applied challenge and declining to reach facial challenge). Both

courts conducted their analysis pursuant to the second Lopez

category, which the parties do not dispute is the appropriate

category for analysis in this case. In addition, every district

court   that   has   addressed   a   facial   challenge   to   the   Federal

Kidnapping Act has found that it is a valid exercise of the

Congress’s power pursuant to the second Lopez category. See, e.g.,

United States v. Brown, No. 13 CR 345, 2014 WL 4473372, at *3

(S.D.N.Y. Sept. 10, 2014) (collecting cases); United States v.

Graves, No. 1:13-cr-417, 2014 WL 2589428, at *4 (N.D. Ga. June 9,

2014); United States v. Taylor, No. 12-0056, 2012 WL 3522528, at

*3 (S.D. Ala. Aug. 14, 2012); United States v. Jacques, No. 2:08-

cr-117, 2011 WL 1706765, at *11 (D. Vt. May 4, 2011).

     While the Seventh Circuit has yet to weigh in on the issue,

it has addressed similar statutory language in another federal

criminal statute and found that it passed constitutional muster.

See United States v. Richeson, 338 F.3d 653, 660 (7th Cir. 2003)



                                     - 6 -
(finding   that   intrastate   use   of   a   telephone   qualifies    as   a

“facility of interstate or foreign commerce” under the murder-for-

hire statute, 18 U.S.C. § 1958(a)). In that case, the Seventh

Circuit explicitly stated that “when Congress elects to regulate

under the second prong of Lopez, federal jurisdiction is supplied

by the nature of the instrumentality or facility used, not by

separate proof of interstate movement.” Id. at 660-61.

     The approach taken in the above-cited cases is persuasive.

The Federal Kidnapping Act is a valid exercise of Congress’s

authority, since, as already mentioned, “[t]he power of Congress

over the instrumentalities of interstate commerce is plenary.”

Cleveland v. United States, 329 U.S. 14, 19 (1946). This plenary

power extends to regulation of the channels and instrumentalities

of commerce — including the internet and telephones — “to prohibit

their use for harmful purposes, even if the targeted harm itself

occurs outside the flow of commerce and is purely local in nature.”

Morgan, 748 F.3d at 1032 n.7 (quoting United States v. Ballinger,

395 F.3d 1218, 1226 (11th Cir. 2005)). Moreover, “[n]owhere in

Lopez or any other case has the Supreme Court limited Congress’s

regulatory   authority    to    prevent       the   harmful   use     of    an

instrumentality of interstate commerce.” Id. at 1031. Here, the

statute prohibits the use of channels and instrumentalities of



                                 - 7 -
interstate     commerce        for     the     harmful      act    of    kidnapping.

Accordingly, the statute is within Congress’s purview. Davis’s

argument fails.

                          B.    As Applied Challenge

     Davis     next      argues       that     the    kidnapping         statute    is

unconstitutional as applied to the facts of this case because the

three victims advertised sexual services on the internet and

answered their telephones when defendant called or texted them in

response to the ads. Davis’s use of the internet and telephone in

these instances were allegedly used solely “to enable the woman to

get her money.” (Def.’s Mot. to Dismiss Indictment at 19, Dkt. No.

57.) As such, Davis contends that the instrumentality of interstate

commerce,    which    triggered        the     kidnapping     statute,       did   not

“directly cause” or further the crime. (Id.)

     The     Court    notes     that     the    Government        disputes    Davis’s

characterization of the facts, but it need not delve deep into

this factual thicket because the answer is straightforward. A

motion to dismiss the indictment is not the appropriate vehicle to

address factual issues. Davis’s as applied challenge is thus

premature and more appropriate for trial. See United States v.

Alfonso,    143   F.3d    772,       776-77    (2d   Cir.    1998)      (“Unless   the

government has made what can fairly be described as a full proffer



                                        - 8 -
of the evidence it intends to present at trial to satisfy the

jurisdictional element of the offense, the sufficiency of the

evidence is not appropriately addressed on a pretrial motion to

dismiss an indictment.”). The Government has not presented all of

its   evidence;    it   has    only   provided     enough   sufficient   for   an

indictment. See United States v. Starvoulakis, 952 F.2d 686, 693

(2d Cir. 1992) (finding that “an indictment need do little more

than to track the language of the statute charged and state the

time and place (in approximate terms) of the alleged crime”). Davis

concedes as much in his reply brief. (Def.’s Reply Br. at 2, Dkt.

No. 62.) Accordingly, his argument fails for present purposes. If

Davis later contends that the evidence as presented at trial does

not support the interstate commerce element of the offense, Davis

can file a motion for acquittal under Federal Rule of Criminal

Procedure 29.

                          C.    Appropriate Statute

      Lastly,     Davis   seems       to   argue    that    his   actions   more

appropriately, if at all, constitute crimes under state law, not

federal law. Specifically, he questions whether his actions fall

within the legal meaning of “kidnapping” to trigger the Federal

Kidnapping Act.




                                       - 9 -
       To   be    clear,        “under      our     federal    system       there    can    be

simultaneous          federal    and     State     prosecutions       where      similar    or

identical offenses under the two systems of law are committed as

the result of particular conduct on the part of a defendant.”

United States v. DeMichael, 692 F.2d 1059, 1062 (7th Cir. 1982).

The question of whether Davis’s conduct constitutes kidnapping

under   the      federal    statute         is    one    of   fact,   not    law.    Such    a

determination cannot be resolved on a motion to dismiss because it

would require the Court to look beyond the face of the indictment.

       As recited above, a federal criminal indictment is sufficient

so long as it states the elements of the crime charged, informs

the defense of the nature of the charge in order to prepare a

defense, and allows the defense to raise the judgment to bar future

prosecutions for the same offense. Nayak, 769 F.3d at 979-80. Here,

the indictment clearly states the elements of kidnapping and

informs Davis of the crimes charged against him. Each count alleges

that on or about a specific date, the defendant “did unlawfully

and willfully seize, confine, inveigle, kidnap, and hold [the

victim] for his benefit, namely, his sexual gratification, and, in

committing or in furtherance of the commission of the offense,

used    a   means,       facility,        and      instrumentality          of   interstate

commerce,        in    violation       of        Title   18,    United      States     Code,



                                            - 10 -
Section 1201(a)(1).”   For   purposes    of   overcoming   a   motion   to

dismiss, the indictment suffices.

                         III.    CONCLUSION

     For the reasons stated herein, Davis’s Motion to Dismiss the

Indictment (Dkt. No. 62) is denied.




IT IS SO ORDERED.




                                        Harry D. Leinenweber, Judge
                                        United States District Court

Dated: 2/5/2019




                                - 11 -
